 



EXHIBIT 10.1
SECOND AMENDMENT AGREEMENT
     This Second Amendment Agreement dated as of November 17, 2005 (this
“Amendment”) is among (i) Pride Offshore, Inc., a Delaware corporation (the
“Borrower”), (ii) the financial institutions signatory hereto and who are
Lenders under the Credit Agreement (as defined in the recitals below) (the
“Lenders”), including Calyon New York Branch and Natexis Banques Populaires, as
swingline lenders under the Credit Agreement (the “Swingline Lenders”),
(iii) Citicorp North America, Inc., as administrative agent under the Credit
Agreement (the “Administrative Agent”), (iv) Citibank, N.A., as collateral agent
under the Credit Agreement (in such capacity, the “Collateral Agent”) and as
collateral trustee in connection with the Credit Agreement (in such capacity,
the “Collateral Trustee”), and (v) Calyon New York Branch and Natexis Banques
Populaires, as issuers of letters of credit under the Credit Agreement (the
“Issuing Banks”).
RECITALS
     A. On July 7, 2004, the Borrower, the Revolving Lenders, the Term Lenders,
the Administrative Agent, the Collateral Agent, the Issuing Banks, the Swingline
Lenders and the guarantors party thereto entered into a Credit Agreement, which
said Credit Agreement was subsequently amended by that certain First Amendment
Agreement dated as of May 10, 2005 (as amended by the First Amendment and this
Amendment, and as hereinafter amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein that are not defined herein and are defined in the Credit Agreement are
used herein as defined in the Credit Agreement.
     B. Pursuant to Section 2.01(b) of the Credit Agreement, the Borrower
received a single Term Advance in the amount of $300,000,000 on July 7, 2004.
Prior to the effectiveness of this Amendment, all amounts remaining outstanding
and due in connection with the Term Advance, the Forasub Loan and the Opco Loan
have been paid.
     C. Given the payoff of the Term Advance, the Forasub Loan and the Opco
Loan, the Borrower has requested that the Credit Agreement be amended as set
forth herein.
     NOW, THEREFORE, in consideration of the premises and the covenants, terms,
conditions, representations and warranties herein contained and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree hereby as follows:
     Section 1.Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
     Section 1.1.Exhibits. Exhibit K to the Credit Agreement identifying the
Initial Rigs is hereby amended by deleting the following rigs: Pride North
America, Pride South Pacific, Pride Hawaii, Pride North Dakota and Pride
Rotterdam. The purpose of this amendment is to release such rigs and any
Collateral related to such rigs from the Liens created by the Security
Documents. Each of the parties hereto hereby approves of and consents to the
release of such rigs and any Collateral related to such rigs from the Liens
created by the Security Documents, and the waiver and/or amendment of any and
all provisions of the Security Documents if and to the extent required to permit
such release. The Credit Agreement is hereby amended, and the provisions of the
same are hereby waived, if and to the extent required to permit and effect such
release. The Collateral Agent and Collateral Trustee are hereby directed to
effect such release. For the avoidance of doubt, pursuant to the final proviso
to the definition of “Collateral” in Section 1.01 of the Credit Agreement, the
rigs set forth above and any Collateral related to such rigs no longer
constitute “Collateral.”

 



--------------------------------------------------------------------------------



 



      Exhibit M to the Credit Agreement identifying the Opco Loan Collateral is
hereby amended and restated in its entirety to read as set forth in Exhibit M
attached hereto. The purpose of this amendment is to reflect that, given the
payoff of the Opco Loan, no Opco Loan Collateral exists.
      Section 1.2. The definition of “Applicable Base Rate Margin for Revolving
Advances”, “Applicable Base Rate Margin for Term Advances”, “Applicable LIBOR
Margin for Revolving Advances”, “Applicable LIBOR Margin for Term Advances”,
“Applicable Letter of Credit Rate” and “Applicable Commitment Fee Rate” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
      “Applicable Base Rate Margin for Revolving Advances”, “Applicable Base
Rate Margin for Term Advances”, “Applicable LIBOR Margin for Revolving
Advances”, “Applicable LIBOR Margin for Term Advances”, “Applicable Letter of
Credit Rate” and “Applicable Commitment Fee Rate” mean, for any day, with
respect to any Base Rate Advance, LIBOR Advance, Letter of Credit or commitment
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Applicable Base Rate Margin for Revolving
Advances”, “Applicable LIBOR Margin for Revolving Advances”, “Applicable Base
Rate Margin for Term Advances”, “Applicable LIBOR Margin for Term Advances”,
“Applicable Letter of Credit Rate” or “Applicable Commitment Fee Rate”, as the
case may be, based upon the Applicable Leverage Ratio for such day:

                                                                           
Applicable Base       Applicable LIBOR       Applicable Base       Applicable
LIBOR       Applicable       Applicable             Rate Margin for       Margin
for       Rate Margin for       Margin for Term       Letter       Commitment  
    Applicable Leverage Ratio:     Revolving Advances       Revolving Advances  
    Term Advances       Advances       of Credit Rate       Fee Rate      
≥ 5.00 to 1.00
      1.50 %       2.50 %       N/A         N/A         2.50 %       0.625 %    
< 5.00 to 1.00 and ≥ 4.50 to 1.00
      1.00 %       2.00 %       N/A         N/A         2.00 %       0.50 %    
< 4.50 to 1.00 and ≥ 4.00 to 1.00
      0.75 %       1.75 %       N/A         N/A         1.75 %       0.375 %    
< 4.00 to 1.00 and ≥ 3.50 to 1.00
      0.50 %       1.50 %       N/A         N/A         1.50 %       0.375 %    
< 3.50 to 1.00 and ≥ 3.00 to 1.00
      0.25 %       1.25 %       N/A         N/A         1.25 %       0.375 %    
< 3.00 to 1.00 and ≥ 2.50 to 1.00
      0         1.00 %       N/A         N/A         1.00 %       0.25 %    
< 2.50 to 1.00 and ≥ 2.00 to 1.00
      0         0.75 %       N/A         N/A         0.75 %       0.25 %    
< 2.00 to 1.00
      0         0.50 %       N/A         N/A         0.50 %       0.125 %    

     Section 1.3. Section 2.02. The first sentence of Section 2.02(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

     
(a)  Each Borrowing (other than a Swingline Advance) shall be made on notice,
given not later than (x) in the case of a proposed Borrowing comprised of LIBOR
Advances, 11:00 A.M. (New York City time) at least three Business Days prior to
the date of the proposed Borrowing and (y) in the case of a proposed Borrowing
comprised of Base Rate Advances, 2:00 P.M. (New York City time) one Business Day
before the day of the proposed Borrowing, by the Borrower to the Administrative
Agent, which shall give prompt notice thereof by telecopy to each Revolving

-2-



--------------------------------------------------------------------------------



 



     Lender in the case of a Revolving Borrowing and to each Term Lender in the
case of the Term Borrowing.
     Section 1.4. Section 2.09. The first sentence of Section 2.09 of the Credit
Agreement is hereby amended by deleting “(i) in respect of LIBOR Advances, upon
at least three Business Days’ notice, and (ii) in respect of Base Rate Advances”
appearing therein.
     Section 1.5. Section 2.12. The first sentence of Section 2.12(a) of the
Credit Agreement is hereby amended by replacing “11:00 A.M.” appearing therein
with “4:00 P.M.”
     Section 1.6. Sections 5.01(a)(i) and (ii). Sections 5.01(a)(i) and
5.01(a)(ii) of the Credit Agreement are hereby amended and restated in their
entirety as follows:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent, the
Consolidated balance sheets of the Parent and its Subsidiaries as at the end of
such quarter, and the Consolidated statements of income, cash flows and changes
in stockholders’ equity of the Parent and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth, in comparative form, the corresponding figures for
the corresponding period of the preceding fiscal year, all in reasonable detail
and duly certified by a financial officer of the Parent as having been prepared
in accordance with GAAP, except for the absence of footnotes, and as fairly
presenting in all material respects the Consolidated financial position and
results of operations of the Parent and its Subsidiaries as of the end of such
quarter and for such periods, subject, however, to year-end audit adjustments,
together with a certificate of such officer showing in detail the calculations
of the financial covenants set forth in Sections 5.02(a) and 5.02(b) for the
four quarter period ending at the end of such quarter and as at the end of such
quarter, respectively (provided that the requirements of this Section 5.01(a)(i)
shall be deemed satisfied by delivery of the Parent’s Form 10-Q for such fiscal
quarter);
     (ii) as soon as available and in any event not later than 90 days after the
end of each fiscal year of the Parent, copies of the Consolidated balance sheets
of the Parent and its Subsidiaries as at the end of such fiscal year, and
Consolidated statements of income, cash flows and changes in stockholders’
equity of the Parent and its Subsidiaries for such fiscal year, all certified by
KPMG LLP or other independent certified public accountants of recognized
national standing, together with a certificate of a financial officer of the
Parent showing in detail the calculations of the financial covenants set forth
in Sections 5.02(a) and 5.02(b) for the four quarter period ending at the end of
such year and as at the end of such year, respectively (provided that the
requirements of this Section 5.01(a)(ii) shall be deemed satisfied by delivery
of the Parent’s Form 10-K for such fiscal year);
     Section 1.7. Section 5.01(a)(v). Section 5.01(a)(v) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
     (v) promptly after each receipt by the Parent or any Subsidiary of any Net
Proceeds, Net Cash Proceeds, Extraordinary Receipts or Net Debt Proceeds, if and
to the extent any such Net Proceeds, Net Cash Proceeds, Extraordinary Receipts
or Net Debt Proceeds require a mandatory repayment under Section 2.04, a
reasonably detailed description thereof;

-3-



--------------------------------------------------------------------------------



 



     Section 2. Miscellaneous.
     Section 2.1. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflicts of law rules (other than Section 5-1401 of the New York General
Obligations Law).
     Section 2.2. Preservation. The Credit Agreement, as specifically modified
by the terms of this Amendment, and each other Credit Document, remains in full
force and effect.
     Section 2.3. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 2.4. Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent, the Collateral Agent, the Collateral
Trustee, the Issuing Banks and the Lenders that (i) the execution, delivery and
performance by the Borrower of this Amendment and the performance of the Credit
Agreement, as amended hereby, by the Borrower are within the Parent’s and the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action of the Parent and the Borrower, require, in respect of the
Borrower, no material authorization, approval or other action by, or notice to
or filing with, any governmental authority or regulatory body, do not contravene
(A) the Parent’s or the Borrower’s certificate of incorporation or by-laws, or
(B) any law applicable to the Borrower, and will not result in the creation or
imposition of any Lien prohibited by the Credit Agreement on any asset of the
Parent or of any Subsidiary, (ii) this Amendment has been duly executed and
delivered by the Borrower, (iii) this Amendment and the Credit Agreement, as
amended hereby, constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity, (iv) the
representations and warranties contained in Section 4.01 of the Credit
Agreement, as amended hereby, are correct on and as of the date hereof as though
made on and as of the date hereof, and the representations and warranties
contained in any other Credit Document are correct in all material respects on
and as of the date hereof as though made on and as of the date hereof (other
than those representations and warranties that expressly relate solely to a
specific earlier date and that remain correct as of such earlier date), and
(v) no event has occurred and is continuing, or would result from this
Amendment, which constitutes a Default or an Event of Default.
     Section 2.5. Lender Credit Decision. Each of the Lenders and Issuing Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent, Collateral Trustee, any Issuing Bank or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to agree to the various matters set forth herein. Each of the
Lenders and Issuing Banks also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Collateral Agent, Collateral
Trustee, any Issuing Bank or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Credit Agreement
as amended hereby.
     Section 2.6. Effectiveness. Following the execution of this Amendment by
the Administrative Agent, the Collateral Agent, the Collateral Trustee, the
Majority Lenders and the Borrower, this Amendment will be effective as of the
date first above written. Delivery of an executed signature page to this
Amendment by telecopier shall be as effective as delivery of a manually executed
counterpart of this Amendment.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
[Remainder of this page intentionally left blank — Signature pages follow]

 
 
 
-5-



--------------------------------------------------------------------------------



 



            BORROWER:

PRIDE OFFSHORE, INC.
      By:   /s/ Steven D. Oldham        Name:   Steven D. Oldham        Title:  
Vice President and Treasurer        ADMINISTRATIVE AGENT:

CITICORP NORTH AMERICA, INC., as
Administrative Agent
      By:   /s/ Illegible       Authorized Officer                COLLATERAL
AGENT AND COLLATERAL TRUSTEE:

CITIBANK, N.A., as Collateral Agent and as
Collateral Trustee
      By:   /s/ Illegible        Authorized Officer                ISSUING BANKS
AND SWINGLINE LENDERS:

CALYON NEW YORK BRANCH, as an Issuing Bank and
as a Swingline Lender
      By:   /s/ Illegible        Authorized Officer              By:  
/s/ Illegible        Authorized Officer           

            NATEXIS BANQUES POPULAIRES,
as an Issuing Bank and as a Swingline Lender
      By:   /s/ Daniel Payer        Authorized Officer                    By:  
/s/ Timothy L. Polvado         Authorized Officer             


Signature Page to the Second Amendment Agreement

         

 



--------------------------------------------------------------------------------



 



            OTHER LENDERS:


CITICORP NORTH AMERICA, INC.
      By:   /s/ Illegible         Authorized Officer                NATEXIS
BANQUES POPULAIRES
      By:   /s/ Illegible         Authorized Officer                    By:  
/s/ Illegible         Authorized Officer              BANK OF AMERICA, N.A.
      By:   /s/ Illegible         Authorized Officer              NORDEA
      By:   /s/ Illegible         Authorized Officer              By:   /s/
Illegible         Authorized Officer                DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:   /s/ Illegible         Authorized Officer                      By:  
/s/ Illegible         Authorized Officer             


Signature Page to the Second Amendment Agreement

         

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH
      By:   /s/ Illegible         Authorized Officer   

            By:   /s/ Illegible         Authorized Officer                BNP
PARIBAS
      By:   /s/ Illegible         Authorized Officer                SUMITOMO
MITSUI BANKING CORPORATION
      By:   /s/ Illegible         Authorized Officer                  SEB 
            By:   /s/ Illegible         Authorized Officer                     
By:   /s/ Illegible         Authorized Officer                CRÉDIT INDUSTRIEL
ET COMMERCIAL
      By:   /s/ Illegible         Authorized Officer                BECM
      By:   /s/ Illegible         Authorized Officer             


Signature Page to the Second Amendment Agreement

         

 



--------------------------------------------------------------------------------



 



            DnB NOR BANK ASA
      By:   /s/ Illegible         Authorized Officer                      By:  
/s/ Illegible         Authorized Officer                HSH NORDBANK AG
      By:   /s/ Illegible         Authorized Officer                      By:  
/s/ Illegible         Authorized Officer                BAYERISCHE HYPO-UND
VEREINSBANK AG
      By:   /s/ Illegible         Authorized Officer                      By:  
/s/ Illegible         Authorized Officer                AMEGY BANK NATIONAL
ASSOCIATION (formerly SOUTHWEST BANK OF TEXAS, N.A.)
      By:   /s/ Illegible        Authorized Officer             

Signature Page to the Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
     To induce the Administrative Agent, the Collateral Agent, the Collateral
Trustee, the Issuing Banks and the Lenders to execute the foregoing Second
Amendment Agreement, each of the undersigned Guarantors hereby (a) consents to
the execution, delivery and performance of such Second Amendment Agreement,
(b) agrees that (1) neither any Credit Document executed by it nor any
obligation of any of the undersigned nor any right or remedy of the
Administrative Agent, the Collateral Agent, the Collateral Trustee, any Issuing
Bank or any Lender with respect to any undersigned Guarantor is released or
impaired by such Second Amendment Agreement, and (2) this acknowledgment and
consent shall not be construed as requiring the consent or agreement of any
undersigned Guarantor in any circumstance, and (c) ratifies and confirms all
provisions of the Credit Documents executed by it.

            GUARANTORS:


PRIDE INTERNATIONAL, INC.
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President — Treasury and Investor Relations        MEXICO DRILLING
LIMITED LLC
      By:   /s/ Steven D. Oldham        Name:   Steven D. Oldham        Title:  
Vice President and Treasurer        PRIDE CENTRAL AMERICA, LLC
      By:   /s/ Steven D. Oldham        Name:   Steven D. Oldham        Title:  
Vice President and Treasurer        PRIDE OFFSHORE INTERNATIONAL LLC
      By:   /s/ Steven D. Oldham        Name:   Steven D. Oldham        Title:  
Vice President and Treasurer        PRIDE SOUTH PACIFIC LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

Signature Page to the Second Amendment Agreement



--------------------------------------------------------------------------------



 






           

PRIDE DRILLING, LLC
 

    By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham        Title:  
Vice President and Treasurer        PRIDE NORTH AMERICA LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer        PETROLEUM SUPPLY COMPANY
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer        PRIDE INTERNATIONAL SERVICES, INC.
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer        PRIDE MEXICO HOLDINGS, LLC
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer        PRIDE INTERNATIONAL MANAGEMENT
COMPANY
      By:   /s/ Steven D. Oldham         Name:   Steven D. Oldham       
Title:   Vice President and Treasurer     

Signature Page to the Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT M
OPCO LOAN COLLATERAL
None

 